—In a proceeding pursuant to Family Court Act article 8, the husband appeals from an order of the Family Court, Kings County (McLeod, J.), dated December 21, 1998, which, after a hearing to determine the validity of service of process, denied his motion to vacate an order of protection entered against him.
Ordered that the order is affirmed, with costs.
It is well settled that resolution of questions of credibility and the factual findings made by a hearing court are entitled to great deference on appeal, and will not be disturbed unless they are against the weight of the credible evidence (see, Yasuda Bank & Trust Co. v Oree, 233 AD2d 391; McCray v Petrini, 212 AD2d 676; Billings v Southside Hosp., 122 AD2d 101). On the record before us, we discern no basis upon which to disturb the hearing court’s determination that the husband was properly served with a copy of the petition. Mangano, P. J., Ritter, McGinity and Smith, JJ., concur.